DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

2.        Examiner accepted the drawings filed on September 23, 2019. 

Claim Rejections - 35 USC §103

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (Patent No.:  US 10,182,148 B2; hereinafter Winkler) in view of Weiss et al (Pub. No. 2015/0288791 A1; hereinafter Weiss) 
               Consider claims 1, 7, and 13, Winkler clearly shows and discloses a method, a computer system, a non-transitory computer-readable medium storing computer executable instructions for detecting, by a computer processor executing the instructions, fraudulent communications, the non-transitory computer-readable medium comprising code to: receive a voice call  communication (col. 3, lines18-50); analyze the voice call communication to determine whether it is fraudulent (col. 4, lines 1-35); upon determining that the voice call communication is fraudulent, block the communication or notify the recipient (col. 5, lines 1-15 user input regarding acceptance phone calls read on user’s feedback)(col. 11, lines 39-65 ); however, Winkler does not specifically disclose training an Artificial Intelligence (AI) model based on transcripts of the voice call communication, and voice recordings of the voice call communication; and updating the Artificial Intelligence (AI) model based on the feedback from the recipient and the training of the Al model.
                
           In the same field of endeavor, Weiss teaches disclose transcripts of the voice call communication, and voice recordings of the voice call communication (paragraph 0039); and updating the Artificial Intelligence (AI) model based on the feedback (Weiss teaches users flag that phone number as fraudulent read on feedback) from the recipient and the training of the Al model (Weiss teaches Stored audio recordings and text (text read on transcripts) can be used in training or retraining of classifiers and can be rendered available to a user, for example for use in legal proceedings against fraudulent parties) (abstract, paragraphs: 0039 and 0040).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made as taught by Weiss in Winkler, for the purpose of updating or storing call block list based on customer/user feedback, and voice recording and transcripts, then using this updating for future determination reading call fraudulent.   
               
               Consider claims 2, 8, and 14, Winkler and Weiss clearly show the method, wherein analyzing the voice call communication to determine whether it is fraudulent further comprises 
               Consider claims 3, 9, and 15, Winkler and Weiss clearly show the method, wherein the call pattern analysis further comprises keyword analysis (Winkler: col.4, lines 27-67).
               Consider claims 4, 10, and 16, Winkler and Weiss clearly show the method, wherein the call pattern analysis further comprises analyzing call transcripts for fraudulent communication patterns (analyzing call history for determining call fraud) (Winkler:col. 4, lines 49-67 and col. 5, lines 17-45; col. 6, lines 62-67, col. 7, lines 10-21).                       
                Consider claims 5, 11, and 17, Winkler and Weiss clearly show the method, wherein notifying the recipient further comprises providing a notification selected from the group consisting of an in-call announcements, a recorded voice notification, a SMS message, and an email message (Winkler: col. 5, lines 50-61; Kirchhoff: col. 4, lines 28-55).  
    Consider claims 6, 12, and 18, Winkler and Weiss clearly show the method, wherein the voice biometrics filtering further comprises comparing a voice sample of an originator of the voice call communication against a database of known voice samples (Winkler: col. 3, lines 60-67; col. 4, lines 27-67, col. 5, lines 25-40; and col. 6, lines 60-67).
                

          
Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on July 29, 2021, Applicant amended claims 1, 2, 6-13, and 18. Claims 1-18 are now pending in the present application.

                     
          Conclusion                 
          
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656